Citation Nr: 1800862	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an increased disability rating in excess of 30 percent for coronary artery disease (CAD). 

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder. 

4.  Entitlement to an increased compensable disability rating for residuals of malaria. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:  Christopher L. Loiacono, Agent
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1969 to November 1971.  He was awarded, in part, the Combat Infantryman's Badge and Bronze Star Medal and served in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for bilateral hearing loss, and continued a noncompensable disability rating for malaria.   The RO also granted service connection for PTSD with depression; an initial disability of 30 percent was assigned, effective September 22, 2010.  The Veteran appealed the denial of service connection for bilateral hearing loss and the noncompensable and initial 30 percent disability ratings assigned to the service-connected malaria and PTSD with depression.  This appeal also stems from an August 2016 rating action issued by the above RO.  By that rating action, the RO assigned an increased 30 percent disability rating assigned to the service-connected CAD, effective June 6, 2016.  The RO also denied entitlement to a TDIU rating.  The Veteran appealed the 30 percent rating assigned to this service-connected disability and denial of an entitlement to a TDIU rating. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the above RO.  A copy of the hearing transcript has been associated with the electronic record.

Regarding the claim of entitlement to a TDIU rating, the RO separately denied this claim in the appealed August 2016 rating action.  Notwithstanding the foregoing, the Veteran has maintained that he is unable to work due to his PTSD with major depression.  Thus, as the Veteran is appealing the initial 30 percent disability rating assigned to the service-connected PTSD with major depression, the determination as to whether he is entitled to a TDIU rating is part of the initial rating claim for this disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA records and documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

Issues numbered three (3) through five (5) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

2.  The Veteran's cardiac disability has resulted in occasional dyspnea, fatigue, or angina, at a workload of greater than 5 METs but not greater than 7 METs; with an ejection fraction of greater than 50 percent; and there has been no acute or chronic congestive heart failure, placement of an automatic implantable cardioverter-defibrillator, myocardial infarction, heart transplant or other surgery, or sustained ventricular arrhythmia during the appeal period.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The criteria for an increased rating in excess of 30 percent for the Veteran's CAD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.321 (b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017 Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

A) Service Connection Claim-Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385.  This does not prevent, however, a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).

At the June 2016 Board hearing, the Veteran contends that he has bilateral hearing loss as a result of noise exposure that he sustained during combat without hearing protection.  He maintains that he did not have any post-service occupational noise exposure.  

The Board finds that the first element under Shedden, a current disability, has been met.  Upon VA examination in May 2011, the Veteran's auditory thresholds in the frequencies 2000-4000 Hertz in the left ear were 40 decibels or greater and in the right ear at 4000 Hertz.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. Â§ 3.385.

The Board finds the second Shedden element, evidence of an in-service disease or injury, has also been met.  The Veteran's service treatment records do not include any subjective complaints or clinical findings of hearing loss.  A November 1971 service separation examination report includes an audiogram, the findings of which are illegible.  On an accompanying Report of Medical History, the Veteran denied having had any hearing loss or ear trouble.  An audiogram chart in the file is undated.  However, at the June 2016 Board hearing, the Veteran contends that he was exposed to noise, such as mortar attacks and explosions, from having served as an infantryman during service.  The Veteran's DD Form 214 confirms that during his active duty service, the Veteran's Military Occupational Specialty was a Light Weapons Infantryman, and was awarded, in part, the CIB and Bronze Star Medal.  The Veteran thus served in Vietnam and in combat.  As such, the Board finds the Veteran was exposed to noise during service.  See 38 U.S.C.§ 1154(b) (2012).

Thus, the crux of the Veteran's claims hinges on the third Shedden element, nexus to military service.  There are private and VA opinions that are supportive of and against the claim.  

A May 2011 VA examination was conducted.  After a review of the Veteran's in-service history of acoustic trauma, review of the records and audiological evaluation, the VA audiologist concluded that it was less likely than not that the Veteran's hearing loss was caused by his in-service noise exposure.  The VA examiner reasoned that the Veteran's hearing loss was documented as normal for both ears at the end of his military career, thus, it began after he had been discharged from the service.  The VA audiologist opined that based on current research, noise induced hearing loss was immediate and was not delayed in onset (IOM 2005 report).  

A private physician, Dr. JS, provided two opinions in April 2013 and July 2016.  Dr. JS elicited history from the Veteran, including his noise exposure during service and his post-service noise exposure, including that the Veteran had a desk job since service.  Dr. JS then opined that it was likely that the Veteran's hearing loss was related to his in-service noise exposure.  Dr. EC opined that the hearing loss was direct result of the noise exposure in service.  In a July 2016 statement, a private doctor of osteopathy, Dr. ED opined that there was a causal relationship between diagnosis and military exposure and that he could not deny they were related.  

The Board finds that the most probative evidence of record indicates that hearing loss is related to service.  First, the 2011 VA examination is assigned no probative value as it is based upon an erroneous factual background.  The examiner stated that normal hearing was "documented" at discharge.  But the service discharge examination was illegible and the audiogram chart in the file was undated.  Second, Dr. JS's opinions were based upon a review of the relevant medical history of the Veteran.  Although the opinion is of reduced probative value, it retains some probative value as it is based upon the relevant evidence of record (in-service noise exposure and post-service noise exposure).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the probative value of an opinion is based on whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  Accordingly, the most probative evidence of record supports a finding of service connection.  Resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.303.


B. Increased Rating Claim-Cardiovascular Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Cardiac disabilities are rated, in part, on symptomatology that occurs at certain workload levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. 4.104, Note 2.

The RO has assigned the Veteran's CAD a 30 percent disability rating under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is assigned for coronary artery disease where a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005. 

A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  An evaluation of 100 percent is also assigned if there is an automatic implantable Cardioverter-Defibrillator in place. 

The Board finds that the preponderance of the evidence of record is against an increased rating in excess of 30 percent for the service-connected CAD.  A July 2016 VA examination was conducted.  During that examination, an interview-based testing revealed that METs were greater than five (5) but not greater than seven (7) and were associated with fatigue and dyspnea--criteria that is commensurate with a 30 percent rating under DC 7005.  In addition, that same report noted July 2016 echocardiogram , EKG, and chest x-ray that found the Veteran's ejection fraction was 60 percent, and normal x-ray and EKG.  The evidence of record does not show that the Veteran suffered more than one episode of acute congestive heart failure during the appeal period.  Although there is evidence of dyspnea and fatigue, the already assigned 30 percent rating contemplates those symptoms.  Therefore, an increased rating of 60 percent for the service-connected CAD is not shown by the evidence of record.  

The Veteran has asserted that his CAD is more severely disabling than the currently awarded 30 percent disability rating reflects.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disease to the extent it requires precise objective medical measurements and opinion.  Indeed, he is competent to describe his symptoms such as fatigue, which has been taken into account, but he is not competent to determine his workload in METs. In sum, the preponderance of the evidence is against the claim for an increased disability rating in excess of 30 percent for the Veteran's service-connected CAD.  There is no doubt to be resolved, and a higher increased rating is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his agent have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bilateral hearing loss is granted.

An increased disability rating in excess of 30 percent for CAD is denied. 


REMAND

The Board finds that prior to further appellate review of the remaining claims on appeal additional substantive and procedural development is required.  Notably, to schedule the Veteran for VA examinations to determine the current severity of his PTSD with depression and residuals of malaria; refer the TDIU claim to the Director of Compensation and to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses all evidence received since issuance of a December 2012 Statement of the Case, wherein the RO addressed, in part, the initial and increased rating claims for the service-connected PTSD with depression and malaria, respectively.   The Board will address each reason for remand below. 

i) Malaria Residuals and PTSD with depressive disorder

Remand is required for the claims for increased evaluations for malaria residuals and PTSD.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA last examined the Veteran with respect to these disabilities in April and May 2011, respectively.  A review of the May 2011 PTSD examination reports reflects that aside from a noticeable impairment in attention and concentration, a mental status evaluation of the Veteran was normal.  The Veteran indicated that he tended to self-isolate, but that he got along well with others.  The VA psychologist concluded that the Veteran's PTSD with depression had caused occupational and social impairment with reduced reliability and productivity.  An April 2011 VA Infectious Disease report reflects that aside from general symptoms of fatigue and fever, the Veteran did not have any clinical evidence of malaria residuals.  

During the June 2016 Board hearing, the Veteran reported that he had anxiety and difficulty with concentration, had angry outbursts that were associated with physical and verbal altercations, had suicidal ideations three to four times a month, and, did not have any social interests/activities.  Regarding his malaria, the Veteran testified that he experienced increased fatigue.  The Board finds that the Veteran's testimony at his June 2016 hearing before the undersigned indicates that his PTSD with depression and malaria has worsened since the 2011 examinations.  As such, the Board finds that the Veteran should be afforded new examinations.

ii) TDIU 

The Veteran seeks entitlement to a TDIU rating.  He primarily contends that he is unable to secure substantially gainful employment due to his PTSD.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). Additionally, a Veteran may be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16 (b).  The Veteran does not have a single service-connected disability ratable at 60 percent or more, nor is his combined disability rating 70 percent or greater.  Thus, the schedular criteria for a TDIU are not met.  Id. 

Here, the record contains private and VA opinions that indicate that the Veteran is precluded from employment because of his service-connected PTSD with depression.  First, a May 2011 VA examiner concluded, in part, that the Veteran's mental health symptoms had worsened since he had retired and he believed that if the Veteran was employed at that time, that his attendance and punctuality would make it difficult for him to maintain employment.  Second, in a June 2016 report, a private physician determined that because of the Veteran's psychiatric disorder, he was markedly limited in his ability to complete a normal workweek without interference from psychological impairments, as well as an ability to get along with co-workers.  Furthermore, in an August 2016 report, Dr. ED concluded that the Veteran's psychiatric disorder had rendered him unable to secure even part-time employment.  Thus, in view of the foregoing VA and private treatment reports, indicating that the Veteran's service-connected PTSD with depression caused difficulty with employment or caused him to be unemployable, the Board finds that the TDIU claim must be forwarded to the Director of VA's Compensation Service for extraschedular consideration. 

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the initial rating claim for PTSD with major depression remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). Hence, a determination on the claim for TDIU should be deferred pending final disposition of the PTSD rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his agent. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records. All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  The Veteran and his agent must then be given an opportunity to respond.
 
3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must comment on the severity of the PTSD with depressive disorder and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant Disability Benefits Questionnaire (DBQ).  The examiner must also comment on the effect on the Veteran's employability.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected malaria.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The appropriate DBQ shall be utilized.  Blood smear testing should be conducted, if possible, as well as any other tests deemed necessary.  The results of all diagnostics should be reported in detail.  The report should clearly indicate that blood smear (or equivalent) testing was accomplished.

If active malaria is not found, the examiner should discuss the lay evidence of regarding claimed residual symptomatology of malaria indicated by the Veteran, particularly in his June 2016 hearing.  Such evidence generally appears to be assertions of having fatigue.  The examiner should discuss whether it is at least as likely as not that such asserted symptom is a residual of the Veteran's malaria.  The examiner should also opine whether there are any residuals of the liver or spleen.

5.  Refer the issue of entitlement to TDIU to the Director, Compensation Service, for extraschedular consideration in accordance with 38 C.F.R. Â§ 4.16 (b).  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  A copy of the Director's decision on this issue should be included in the claims file.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, including consideration of whether additional development regarding the TDIU claim is warranted, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his agent should be furnished an SSOC that addresses all evidence received after issuance of Statements of the Case issued in December 2012 and August 2017 and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


